Name: Regulation (EEC) No 2517/69 of the Council of 9 December 1969 laying down certain measures for reorganising Community fruit production
 Type: Regulation
 Subject Matter: production;  plant product;  agricultural activity;  trade policy;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31969R2517Regulation (EEC) No 2517/69 of the Council of 9 December 1969 laying down certain measures for reorganising Community fruit production Official Journal L 318 , 18/12/1969 P. 0015 - 0017 Danish special edition: Series I Chapter 1969(II) P. 0527 English special edition: Series I Chapter 1969(II) P. 0542 Greek special edition: Chapter 03 Volume 5 P. 0013 Spanish special edition: Chapter 03 Volume 3 P. 0165 Portuguese special edition Chapter 03 Volume 3 P. 0165 REGULATION (EEC) No 2517/69 OF THE COUNCIL of 9 December 1969 laying down certain measures for reorganising Community fruit production THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament; Whereas there is a certain disproportion, both quantitative and qualitative, of supply in relation to demand on the Community market for apples, pears and peaches ; whereas this situation is due, in particular, to the survival of old orchards, alongside those recently established, and, in some cases, to varieties which are unsuited to demand within the Community; Whereas the measures adopted to steady the market are not of a nature to overcome such difficulties ; whereas, therefore, further measures adopted should be designed to influence potential production and to adapt it in so far as possible to present and foreseeable outlets for Community products; Whereas, in order to initiate action of this kind, some inducement should be offered to growers to relinquish their production, wholly or in part, of the three products in question ; whereas, for this purpose, Member States should be enabled to grant premiums to growers who, while agreeing to grub their orchards wholly or in part, undertake on the other hand not to replant their holding for a given period ; whereas the amount of the premium must be fixed at a level which takes account in particular of the cost of grubbing; Whereas the measures adopted to reduce potential production could not have the desired effect, if, conversely, the planting or replanting of apple, pear or peach orchards were to be encouraged through state aid ; whereas the principle that such aid is incompatible with the common organisation of the market in fruit and vegetables should be maintained, without prejudice to certain transitory provisions; Whereas, to ensure that the rules for granting premiums for grubbing are correctly applied, national aid designed to achieve aims similar to those pursued through the above-mentioned rules for granting premiums may only be granted when requests for such aid have been lodged before the entry into force of this Regulation; Whereas expenses incurred through the granting of premiums for grubbing should be financed on a Community basis; HAS ADOPTED THIS REGULATION: Article 1 At their request and under the conditions specified below, Community fruit growers shall qualify for a premium for grubbing apple, pear and peach trees. The rules for granting that premium, in particular with regard to the minimum number and age of trees, shall be adopted in accordance with the procedure laid down in Article 13 of Council Regulation No 23 (1) on the progressive establishment of a common organisation of the market in fruit and vegetables. Article 2 1. Requests for the granting of premiums must be lodged before 1 March 1971. 2. The granting of a premium shall be subject in particular to a written undertaking by the beneficiary: (1)OJ No 30, 20.4.1962, p. 965/62. (a) to proceed, before 1 March 1973, with the grubbing of apple, pear or peach trees for which the premium is claimed; (b) to abstain for a period of five years following the grubbing from any replanting of apple, pear and peach trees on his holding. Article 3 1. The amount of the premium shall in accordance with the procedure laid down in Article 13 of Regulation No 23 be fixed at different levels to take account of the state of growth of the trees. This amount shall not exceed 500 units of account per hectare grubbed. 2. The amount of the premium shall be paid in two instalments. Half the premium shall be paid when the claimant proves that he has actually completed the grubbing. The balance shall be paid after a period of three years from the date when such proof was furnished if the beneficiary shows to the satisfaction of the competent authorities that he has replanted neither apple trees, pear trees nor peach trees during this period. Article 4 1. Subject to Article 92 (2) of the Treaty, all aid which may be granted by a Member State or through State resources in any form whatsoever and intended to encourage directly or indirectly the planting or replanting of apple, pear or peach orchards shall be forbidden. 2. All aid granted before 1 May 1970 shall be excepted from the prohibition laid down in paragraph 1. In special cases, however, aid granted before 1 May 1970 may be made available until 1 May 1971 following authorisation in accordance with Article 13 of Regulation No 23. Article 5 Member States may be authorised, in accordance with the procedure laid down in Article 13 of Regulation No 23, to impose further conditions for granting the premiums referred to in Article 1. Article 6 If the undertaking referred to in Article 2 (2) (b) is not complied with, Member States shall recover the premium without prejudice to the imposition of any penalties. Article 7 1. The Guidance Section of the European Argricultural Guidance and Guarantee Fund shall refund to Member States 50 % of the premiums referred to in Article 1. 2. The methods for applying paragraph 1 and Article 6 may be adopted in accordance with the procedure laid down in Article 26 of Council Regulation No 17/64/EEC (1) of 5 February 1964 on the conditions for obtaining aid from the European Agricultural Guidance and Guarantee Fund. Article 8 1. The Commission shall submit to the Council, before 1 March 1973, on the basis of information provided by Member States, a report on the application of the rules for granting premiums laid down by this Regulation. 2. The Council, acting in accordance with the voting procedure laid down in Article 43 (2) of the Treaty on a proposal from the Commission, shall decide on amendments to these rules. 3. The general rules for applying Articles 6 and 7 (1) shall be laid down in accordance with the same procedure. Article 9 This Regulation shall not preclude the granting of aid laid down by national regulations and designed to achieve aims similar to those pursued through this Regulation, provided requests for such aid are lodged before the date of entry into force of this Regulation. Article 10 This Regulation shall enter into force on 1 January 1970. (1)OJ No 34, 27.2.1964, p. 586/64. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 December 1969. For the Council The President P. LARDINOIS